                 IIN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION

 UNITED STATES OF AMERICA

        v.
                                                     Case No.: 4:19-CR-00007-CDL-MSH-1
 DOUGLAS JOELL PORTER



     ORDER ON MOTION FOR CONTINUANCE OF PRE-TRIAL CONFERENCE

       Defendant Douglas Porter, has moved the Court to continue the pre-trial conference of his

case, presently scheduled for May 28, 2019. The Government does not oppose this motion.

Defendant was arraigned on April 24, 2019, and is currently in custody. Additional time is needed

for pretrial investigation and to enter into plea negotiations between the defendant and government

if warranted. The Court finds that it is in the interests of justice to allow the parties to complete

investigation and to explore possible plea negotiations and this interest outweighs the interest of

the Defendant and the public in a speedier trial. Failure to grant a continuance would deny

counsel reasonable time for effective preparation and could result in a miscarriage of justice.

Accordingly, Defendant’s Motion for Continuance [Doc. 17] is GRANTED, and it is hereby

ordered that this case shall be continued to the Court’s next scheduled trial term (September 2019).

The delay occasioned by this continuance shall be deemed excludable pursuant to the provisions

of the Speedy Trial Act, 18 U.S.C. 3161.

                        It is SO ORDERED, this 30th day of April 2019.


                                               s/Clay D. Land
                                              HONORABLE CLAY D. LAND
                                              UNITED STATES DISTRICT COURT
